EXHIBIT 10.5
 
SUBORDINATION AGREEMENT
Laird Q. Cagan



THIS SUBORDINATION AGREEMENT (this “Agreement”), dated as of October 29, 2010 is
entered into among LAIRD Q. CAGAN, an individual with an address of 200 Alamos
Road, Portola Valley, California 94028 (“Junior Creditor”), AE BIOFUELS, INC., a
Nevada corporation (“AEB”), AE ADVANCED FUELS KEYES, INC., a Delaware
corporation (“AEAFK,” and together with AEB, individually and collectively, the
"Company") and THIRD EYE CAPITAL CORPORATION, as Agent (in such capacity
(“Agent”).


WHEREAS, AEB and/or its wholly owned subsidiary, International Biodiesel, Inc.,
are indebted to Junior Creditor pursuant to a Revolving Line of Credit, dated
August 17, 2009 which is secured by a lien on all assets of AEB pursuant to a
Security Agreement, dated August 17, 2009;


WHEREAS, AEB has entered into that certain Note and Warrant Purchase Agreement,
dated as of May 16, 2008 with Agent and the Purchasers a party thereto (as
amended, supplemented or otherwise modified from time to time, the “AEB Purchase
Agreement”) pursuant to which the Purchasers a party thereto have made loans and
other financial accommodations to AEB;


WHEREAS, AEAFK has entered into that certain Note Purchase Agreement, dated as
of October 18, 2010 with Agent and the Purchasers a party thereto (as amended,
supplemented or otherwise modified from time to time, the “AEAFK Purchase
Agreement,” and together with the AEB Purchase Agreement, collectively, the
“Purchase Agreements”) pursuant to which the Purchasers a party thereto have
made loans and other financial accommodations to AEAFK;


WHEREAS, the AEB Purchase Agreement is secured by a first priority security
interest in all working capital assets of AEB, and the AEAFK Purchase Agreement
is secured by a first priority security interest in all assets of AEAFK, and all
collateral and guarantees for the Purchase Agreements are cross-collateralized,
cross-secured and cross-defaulted;


WHEREAS, AEB has requested that Agent and Purchasers consent to further
modifications and waivers under the AEB Purchase Agreement; and


WHEREAS, it is a condition to Agent and Purchasers entering into the AEAFK
Purchase Agreement and granting the modifications and waivers to the AEB
Purchase Agreement that the Company and Junior Creditor execute and deliver this
Agreement to evidence the subordination of all obligations of the Company to
Junior Creditor to all obligations of the Company to Agent and Purchasers and to
set forth the relative priorities of any liens in any assets of the Company and
its subsidiaries securing such obligations, as more fully set forth below;
 
 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the undersigned agrees as follows:


1. All obligations of the Company, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, are called "Liabilities".  All Liabilities of the
Company to Agent and/or Purchasers under or in connection with the Purchase
Agreements are called "Senior Liabilities"; and all Liabilities of the Company
to Junior Creditor are called "Junior Liabilities"; it being expressly
understood and agreed that the term "Senior Liabilities," as used herein, shall
include, without limitation, any and all interest accruing on any of the Senior
Liabilities after the commencement of any proceedings referred to in Section 4,
notwithstanding any provision or rule of law which might restrict the rights of
Agent and/or Purchasers, as against the Company or anyone else, to collect such
interest.


2. Notwithstanding any financing statements or other instruments perfecting
liens securing any of the Junior Liabilities, the Agent’s liens and security
interests in any and all assets of the Company and any of its subsidiaries and
affiliates (collectively, the “Collateral”), shall at all times be prior and
senior to each and every lien and security interest in any such Collateral held
by Junior Creditor or otherwise securing the Junior Liabilities regardless of
the time, manner or order of perfection or attachment of any such security
interest or other lien, the time or order of the filing of any financing
statement or any other matter whatsoever, and whether any such security interest
or other lien of Agent or any Purchaser is set aside, avoided or unperfected,
and Junior Creditor hereby expressly subordinates all of its liens and security
interests on any Collateral securing the Junior Liabilities to each and every
lien and security interest in the Collateral now or hereafter held by Agent.  In
furtherance of the foregoing, the Junior Creditor agrees not to contest the
validity, perfection, priority or enforceability of the Senior Liabilities or
any of the documents evidencing such Senior Liabilities or any collateral
securing such Senior Liabilities, or, without the prior written consent of
Agent, take any action to perfect any security interest in or other lien on any
Collateral.  In the event that Agent releases or agrees to release any security
interest or other lien in any such Collateral in connection with the sale or
other disposition thereof or any such Collateral is sold, disposed of or
retained pursuant to a foreclosure or similar action, the Junior Creditor shall
promptly deliver or execute and deliver (as appropriate) such termination
statements and releases as Agent shall request to release any security interest
or other lien of the Junior Creditor covering any of such Collateral that is the
subject of such release, sale, disposition or retention. In furtherance of the
foregoing, the Junior Creditor hereby appoints Agent as attorney-in-fact for
Junior Creditor, with full authority in the place and stead of Junior Creditor
and in the name of Junior Creditor or otherwise, to deliver or execute and
deliver (as appropriate) any document, agreement, instrument or other writing
which the Junior Creditor may be requested to deliver pursuant to this Section
2.  Agent shall have the exclusive right as to the exercise and enforcement of
all privileges and rights with respect to the Collateral in its sole discretion,
including, without limitation, the exclusive right to take or retake control or
possession of such Collateral and to hold, prepare for sale, process, sell,
lease, dispose of, or liquidate such Collateral or settle or adjust insurance
claims with respect thereto.


3. Except as expressly otherwise provided herein or as Agent and Purchasers may
hereafter otherwise expressly consent in writing, the payment of all Junior
Liabilities shall be postponed and subordinated to the payment in full in cash
of all Senior Liabilities, and no payment or other distribution whatsoever in
respect of any Junior Liabilities shall be made, nor shall any property or
assets of any Company be applied to the purchase or other acquisition or
retirement of any Junior Liabilities until all Senior Liabilities have been paid
in full in cash provided that there are excepted from the terms of the foregoing
provisions of this Section 3 those payments to the undersigned by the Company
that are listed as exceptions on Schedule I hereto. Except as expressly
permitted under Schedule I, each of the Company and the Junior Creditor agree
that until all Senior Liabilities are indefeasibly paid in full in cash to Agent
and Purchasers, neither Company nor any of its subsidiaries or affiliates shall,
directly or indirectly, make any payment of any Junior Liabilities and that no
Collateral or guarantees or proceeds thereof will be enforced or applied to any
Junior Liabilities, except in favor of Agent and Purchasers as provided herein
or as expressly permitted under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


4. The Junior Creditor shall not take any Enforcement Action with respect to any
Junior Liabilities, the Company, its subsidiaries and affiliates or any of the
obligors of the Junior Liabilities or the Collateral until the Senior
Liabilities have been indefeasibly paid in full in cash and the Purchase
Agreement has been terminated.  “Enforcement Action” shall mean any action,
whether legal, equitable, judicial, non-judicial or otherwise, to collect or
receive any amounts under or with respect to the Junior Liabilities or to
enforce or realize upon any lien, security interest, restriction, encumbrance,
charge, claim, right or other interest or arrangement now or in the future
existing, including, without limitation, any repossession, foreclosure, public
sale, private sale, collection, receipt, obtaining of a receiver or retention of
all or any part of amounts paid pursuant to the Junior Liabilities or the
Collateral, or any acceleration of the Junior Liabilities or the exercise or
enforcement of any other right, power or remedy with respect to the Junior
Liabilities or the Collateral.


5. Junior Creditor and the Company will, from time to time, (a) promptly notify
Agent and Purchasers of the creation of any Junior Liabilities of the Company,
and of the issuance of any promissory note or other instrument to evidence any
Junior Liabilities, and (b) upon request by Agent and Purchasers, cause any
Junior Liabilities which are not evidenced by a promissory note or other
instrument of any Company to be so evidenced.


6. In the event of any dissolution, winding up, liquidation, reorganization or
other similar proceeding relating to any Company or to its creditors, as such,
or to its property (whether voluntary or involuntary, partial or complete, and
whether in bankruptcy, insolvency or receivership, or upon an assignment for the
benefit of creditors, or any other marshalling of the assets and liabilities of
any Company, or any sale of all or substantially all of the assets of any
Company, or otherwise), all Senior Liabilities shall first be paid in full in
cash before the undersigned shall be entitled to receive and to retain any
payment or distribution in respect of any of the Junior Liabilities, and, in
order to implement the foregoing:


(a) all payments and distributions of any kind or character in respect of the
Junior Liabilities to which the undersigned would be entitled if the Junior
Liabilities were not subordinated pursuant to this Agreement shall be made
directly to Agent and Purchasers until all Senior Liabilities shall first be
paid in full,


(b) the undersigned shall promptly file a claim or claims, in the form required
in such proceeding, for the full outstanding amount of the Junior Liabilities,
and shall cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to Agent and Purchasers
until all Senior Liabilities shall first be paid in full, and


(c) the undersigned hereby irrevocably agrees that Agent and Purchasers may, at
its sole discretion, in the name of the undersigned or otherwise, demand, sue
for, collect, receive and receipt for any and all such payments or
distributions, and file and prove, and vote or consent in any such proceedings
with respect to, any and all claims of the undersigned relating to the Junior
Liabilities until all Senior Liabilities shall first be paid in full.


7. In the event that the undersigned receives any payment or other distribution
of any kind or character from any Company or from any other source whatsoever in
respect of any of the Junior Liabilities, other than as expressly permitted by
the terms of this Agreement, such payment or other distribution shall be
received in trust for Agent and Purchasers and promptly turned over by the
undersigned to Agent and Purchasers.  The undersigned will cause to be clearly
inserted in any promissory note or other instrument which at any time evidences
any of the Junior Liabilities a statement to the effect that the payment thereof
is subordinated in accordance with the terms of this Agreement.  The undersigned
will execute such further documents or instruments and take such further action
as Agent and Purchasers may reasonably from time to time request to carry out
the intent of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


8. All payments and distributions received by Agent and Purchasers in respect of
the Junior Liabilities, to the extent received in or converted into cash, may be
applied by Agent and Purchasers first to the payment of any and all expenses
(including reasonable attorneys' fees and legal expenses) paid or incurred by
Agent and Purchasers in enforcing this Agreement or in endeavoring to collect or
realize upon any of the Junior Liabilities or any security therefor, and any
balance thereof shall be applied by Agent and Purchasers, in such order of
application as Agent and Purchasers may from time to time select, toward the
payment of the Senior Liabilities remaining unpaid; but, as between the Company
and its creditors, no such payment or distribution of any kind or character
shall be deemed to be a payment or distribution in respect of the Senior
Liabilities; and, notwithstanding any such payment or distribution received by
Agent and Purchasers in respect of the Junior Liabilities and so applied by
Agent and Purchasers toward the payment of the Senior Liabilities, the
undersigned shall be subrogated to the then existing rights of Agent and
Purchasers in respect of the Senior Liabilities only at such time as this
Agreement shall have been discounted and the Senior Liabilities shall have been
finally paid in full in cash.


9. The undersigned hereby waives:


(a) notice of acceptance by Agent and Purchasers of this Agreement;


(b) notice of the existence or creation or non-payment of all or any of the
Senior Liabilities; and


(c) all diligence in collection or protection of or realization upon the Senior
Liabilities or any thereof or any security therefor.


10. The undersigned will not without the prior written consent of Agent and
Purchasers:


(a) cancel, waive, forgive, transfer or assign, or attempt to enforce or
collect, or subordinate to any Liabilities other than the Senior Liabilities,
any Junior Liabilities or any rights in respect thereof;


(b) convert any Junior Liabilities into stock or other equity interests; or


(c) commence, or join with any other creditor in commencing, any bankruptcy,
reorganization or insolvency proceeding with respect to any Company.


11. This Agreement shall in all respects be a continuing agreement and shall
remain in full force and effect (notwithstanding, without limitation, the
dissolution of the undersigned or that at any time or from time to time all
Senior Liabilities may have been paid in full) until all Senior Liabilities
shall have been finally paid in full in cash and all commitments under and as
defined in the Purchase Agreement shall have terminated.


12. Agent and Purchasers may, from time to time, at its sole discretion and
without notice to the undersigned take any or all of the following actions:


(a) retain or obtain security interest in any property to secure any of the
Senior Liabilities,


(b) retain or obtain the primary or secondary obligation of any other obligor or
obligors with respect to any of the Senior Liabilities,


(c) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Liabilities, or release or
compromise any obligation of any nature of any obligor with respect to any of
the Senior Liabilities, and


(d) release its security interest in, or surrender, release or permit any
substitution  or exchange for, all or any part of any property securing any of
the Senior Liabilities, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligation of any nature of any obligor with respect to any such property.
 
 
4

--------------------------------------------------------------------------------

 


13. Agent and Purchasers may, from time to time, without notice to the
undersigned, assign or transfer its interest in any or all of the Senior
Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such Senior Liabilities shall be and
remain Senior Liabilities for the purposes of this Agreement, and every
immediate and successive assignee or transferee of any of the Senior Liabilities
or of any interest therein shall, to the extent of the interest of such assignee
or transferee in the Senior Liabilities, be entitled to the benefits of this
Agreement to the same extent as the applicable assignor or transferor.


14. Agent and Purchasers shall not be prejudiced in its rights under this
Agreement by any act or failure to act of the Company or the undersigned, or any
noncompliance of the Company or the undersigned with any agreement or
obligation, regardless of any knowledge thereof which Agent and Purchasers may
have or with which Agent and Purchasers may be charged; and no action of Agent
and Purchasers permitted hereunder shall in any way affect or impair the rights
of Agent and Purchasers and the obligations of Junior Creditor or any Company
under this Agreement.


15. No delay on the part of Agent and Purchasers in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Agent and Purchasers of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any provision of this Agreement be binding upon Agent
and Purchasers except as expressly set forth in a writing duly signed and
delivered on behalf of Agent and Purchasers.


16. This Agreement shall be binding upon the undersigned and upon the successors
and assigns of the undersigned; and all references herein to the Company and to
Junior Creditor, respectively, shall be deemed to include their respective
heirs, successors or assigns.


17. This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.  Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


18. The undersigned (and, by accepting the benefits hereof, Agent and
Purchasers) expressly waive any right to a trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement or under any
amendment, instrument, document or agreement delivered or which may in the
future be delivered in connection herewith or arising from any banking
relationship existing in connection with this Agreement and agree that any such
action or proceeding shall be tried before a court and not before a jury.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

  JUNIOR CREDITOR:          
 
By:
/s/ Laird Q Cagan       LAIRD Q. CAGAN                     COMPANY:           AE
BIOFUELS, INC.           By: /s/Eric A. McAfee       CEO                     AE
ADVANCED FUELS KEYES, INC.             By:  /s/ Eric A. McAfee       CEO        
            AGENT:           THIRD EYE CAPITAL CORPORATION           By: /s/
Arif N. Bhalwani        Arif N,. Bhalwani       Managing Director   

 
 
6

--------------------------------------------------------------------------------

 


SCHEDULE I


EXCEPTIONS


So long an no default or event of default has occurred and is continuing under
the Purchase Agreement, Junior Creditor may receive regularly scheduled payments
of interest at the non-default rate of interest.
 
 
 
 
7
 
 